Title: To Thomas Jefferson from Edward Stevens, 27 October 1780
From: Stevens, Edward
To: Jefferson, Thomas



Sir
Hillsborough October 27th. 1780

On my arrival here last Night I found your Letter of the 22 Instant giving me Information of the Arrival of a British Fleet in the Cheasepeak Bay, and desiring my Return immediately.
General Gates seems to wish I would remain here a day or two to make some regulation among the Militia that has already got in by which time he expects to hear farther from you, and be certainly informed whether the Enemy mean to take Post in Virginia or not. If they should my return shall be the nearest way to where I shall understand our force may be assembled. It is not in my power yet to give you any Just State of the Militia or 8 Months men, that has got to this place. Am afraid from what I have already understood there will be but little chance of getting Arms and Accoutrements for such of those as come without.
The General seems to be perfectly pleased with respect to the Orders I have given to the Militia that was to pass Taylors Ferry.
This will be delivered you by Lieutenant Chew of the Virginia Militia who was unfortunate enough to loose an Arm in our unfortunate affair near Camden. I am &c.
